DETAILED ACTION
This Office Action is in response to the Amendment filed on 04/19/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, filed on 04/19/2022, claims 1-3, and 6 have been amended; claims 4 and 5 have been cancelled; claims 7-11 have been newly added. 
Claims 1-3 and 6-11 have been examined and are pending; claims 1, 6, and 11 are independent.  This Action is made FINAL.
Response to Arguments/Remarks
As to the rejections of claim 1, interpreted under 35 U.S.C. § 112(f), the instant amendment obviates the claim interpretation under 35 U.S.C. § 112(f), however, the amendment introduced 35 U.S.C. 101 issue for not having hardware in the body of the claim.  Please see the 101 rejection section for detail.
Applicants’ arguments in the instant Amendment, filed on 04/19/2022, with respect to the prior-art rejections to claims 1-3, and 6, and limitations listed below, have been fully considered but they are not persuasive. The applied prior-art continue to teach the amended claims.
Applicant’s Remarks: As to independent claims 1 and 6, the Applicant submits that the applied prior art does not teach the ameded claim limiation, especifically the amended claim limittaions.  Claims 1 and 6 prevent high level security information, such as the first setting information, from flowing to the second, lower security network, as might occur if, through error, the networks were coupled to the first and second ports in reverse (i.e., the second network was coupled to the first port and vice versa). If the controller automatically assumed that the first network was coupled to the first port and sent the first setting information for establishing the network connection, this sensitive data could unknowingly be flowing to the second, lower security network. To avoid this issue, the claimed system attempts to connect both ports initially using the second setting information. Upon finding connection success for the second port and connection failure for the first port, the controller then may try to connect the first port using the first setting information, since it recognizes that the first port is not connected to the second, lower security network. In this manner, the sensitive first setting information avoids unnecessary exposure in the event of mistaken reverse coupling of the ports. There is also nothing in Troubiana’s teachings to explain how to prevent personal data from flowing in the unsecure access network RAns if the “ports” are misconnected, as in the example given above with respect to claim 1. Martini fails to to teach the limitation that are mapped in the rejections. In Martini, two parallel networks are maintained, one allowing access to secured resources and the other not. A user device connected to the unsecured network seeking access to secured resources sends a request for access, in response to which a device management profile is installed on the user device, which causes the switch over to the secured network. (Applicant Arguments/Remarks, 04/19/2017, pages 7-8)
The Examiner disagrees with the Applicants. The Examiner respectfully submits that applied prior-art teaches the addressed limitations. The claim limitation does not refine as to (a) capture the mechanism/set-up of triggering a connection scenario and (b) determination steps and of identifying of fail connection attempt. Also, they claim limitation does not capture the any limitation of clearly pointing out the process of “how to prevent personal data from flowing in the unsecure access network,” as the Applicant stated that the applied prior-part fall short in teaching.
Toubiana teaches the limitations, a controller configured to: (1) use the second setting information to attempt a network connection to each of the first and second ports, and (2) upon determining that the network connection to the first port fails and the network connection to the second port is successful, use the first setting information to attempt a network connection to the first port. Toubiana teaches that based on the required security level analysis, made by the analysis module, a session module SES switches the connection with the application server SA from the unsecure access network RAns to a secure access network RAs, according to predefined criteria and technical characteristics of the access network. Applying the analysis module, detecting that personal data is about to be transmitted via an unsecure network, prevent the connection setup [i.e. port fails for connection] and unsecure communication, and uses the secure communication process and configuration [i.e. first security level connection configuration]) (Toubiana: pars 0030, 0035-0036, 0044, 0050, 0054, 0061; Fig 1). Therefore, broadly interpreted Toubiana teaches the addressed claim limitations, and Toubiana and Martini , in combination, teaches all the limitations of the claims.
Applicant’s Remarks: As to new independent claims 11, the Applicant submits similar aurguments as to claim 1, and claims are patenable over the combination (Applicant Arguments/Remarks, 04/19/2022, page 9).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the claim 11 is rejected at least based on the reference applied to the claims and the rationale and response presented to the argument above for claims 1.
Additionally, as to the dependent claims 2 and 3, the Applicant argues that the claims are allowable at least based on their dependency from the allowable base claim 1 (Applicant Arguments/Remarks, 04/19/2022, page 8).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 2 and 3 are rejected at least based on the rationale and response presented to the argument for their respective base claim, and the reference applied to the claims 2 and 3.
   As to the newly submitted dependent claims 7-10, the Applicant argues that the claims are allowable at least based on their dependency from the allowable base claim 1 (Applicant Arguments/Remarks, 04/19/2022, page 9).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 7-10 are rejected at least based on the rationale and response presented to the argument for their respective base claim, and the reference applied to the claims 7-10.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
As to claim 1, the claim calls for an apparatus [i.e. a machine/system]; however, the claimed system does not include any hardware embodiments.  As recited in the body of the claim, the claimed apparatus contains: “a first port,” “a second port,” and “a storage device” and “a controller” The specification does not explicitly define any of the above component as exclusively hardware.  One of ordinary skill in the art would understand that “port(s),” and “controller” could be implemented in hardware, software, or applying virtual mechanism. Also, without any clear refine information of an existence of hardware part, a “storage device’ can be implemented virtually.  The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.
As to claims 2, 3, and 7-10, the claims are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Toubiana et al (“Toubiana,” US 2014/0366152, published on 12/11/2014), in view of Martini (“Martini,” US 2015/0046588, published on 02/12/2015).
As to claim 1, Toubiana teaches an information processing apparatus (Toubiana: pars 0030, 0035-0036; Fig 1, a telecommunication terminal [i.e. processing apparatus] perform analysis and executes operations for controlling data transmission flow over a secure network connection and unsecure connection, and switch the transmission flow based on the security requirement) comprising:
a first port that is to be connected to a first network having a first security level (Toubiana: pars 0030, 0035-0036; Fig 1, a telecommunication terminal has a secure network connection RAs connection point [i.e. first port] to connected with secure service [i.e. first security level] of a server);
a second port that is to be connected to a second network having a second security level, the second security level being lower than the first security level (Toubiana: pars 0030, 0035-0036; Fig 1, the telecommunication terminal has a unsecure network connection RAns connection point [i.e. second port] to connected with unsecure service [i.e. second security level that is lower] of a server); and
a controller configured to: (1) use the second setting information to attempt a network connection to each of the first and second ports, and (2) upon determining that the network connection to the first port fails and the network connection to the second port is successful, use the first setting information to attempt a network connection to the first port (Toubiana: pars 0030, 0035-0036, 0044, 0050, 0054, 0061; Fig 1, based on the required security level analysis, made by the analysis module, a session module SES switches the connection with the application server SA from the unsecure access network RAns to a secure access network RAs, according to predefined criteria and technical characteristics of the access network. Applying the analysis module, detecting that personal data is about to be transmitted via an unsecure network, prevent the connection setup [i.e. port fails for connection] and unsecure communication, and uses the secure communication process and configuration [i.e. first security level connection configuration]).
Toubiana does not explicitly teach a storage device that holds first setting information for connection to the first network and second setting information for connection to the second network.
However, in an analogous art, Martini teaches a storage device that holds first setting information for connection to the first network and second setting information for connection to the second network (Martini: pars 0004, 0021-0022, 0025-0028, teaches a network connection controlling device having a device management profile that comprise one or more settings that allow the device to connect to the networks and configures one or more settings of the device to allow the user of device to access the compliant network and the secure resources and non-compliant network to regular resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martini with the method/apparatus of Toubiana for the benefit of providing a user with a means for using a management profile with setting information of the various level connection and associated resources to manage the network connection and making any connection switching decision (Martini: pars 0004, 0021-0028). 
As to claim 2, Toubiana and Martini teaches the information processing apparatus according to claim 1, 
Toubiana and Martini further teaches wherein the controller is configured to determine, on a basis of whether a proper response to an inquiry based on the second setting information is received, whether the network connection to the first and second ports is made property network (Toubiana: pars 0030, 0035-0036, 0050, 0054, 0061; Fig 1, based on the required security level analysis, made by the analysis module, a session module SES switches the connection with the application server SA from the unsecure access network RAns to a secure access network RAs, according to predefined criteria and technical characteristics of the access network. Martini: pars 0004, 0021-0022, 0025-0028, teaches a network connection controlling device having a device management profile that comprise one or more settings that allow the device to connect to the networks and configures one or more settings of the device to allow the user of device to access the compliant network and the secure resources and non-compliant network to regular resources).
As to claim 3, Toubiana and Martini teaches the information processing apparatus according to claim l, 
Toubiana and Martini further teaches wherein the controller is configured to perform, on a basis of a packet received at the first port and second port, and determines, on a basis of whether the connection destination network identified by the confirmation matches a network in the second setting information, whether the network connection to the first port and second port is made properly, the connection destination network being a network to which connection is to be made network (Toubiana: pars 0030, 0035-0036, 0050, 0054, 0061; Fig 1, based on the required security level analysis, made by the analysis module, a session module SES switches the connection with the application server SA from the unsecure access network RAns to a secure access network RAs, according to predefined criteria and technical characteristics of the access network. Martini: pars 0004, 0021-0022, 0025-0028, teaches a network connection controlling device having a device management profile that comprise one or more settings that allow the device to connect to the networks and configures one or more settings of the device to allow the user of device to access the compliant network and the secure resources and non-compliant network to regular resources).
As to claim 6, Toubiana teaches a network connection determining method in an information processing apparatus (Toubiana: pars 0030, 0035-0036; Fig 1, a telecommunication terminal [i.e. processing apparatus] perform analysis and executes operations for controlling data transmission flow over a secure network connection and unsecure connection, and switch the transmission flow based on the security requirement) that includes a first port and a second port, the first port configured to be connected to a first network having a first security level, the second port configured to be connected to a second network having a second security level lower than the first security level, the network connection determining method comprising (Toubiana: pars 0030, 0035-0036; Fig 1, a telecommunication terminal has a secure network connection RAs connection point[i.e. first port] to connected with secure service [i.e. first security level] of a server. telecommunication terminal has a unsecure network connection RAns connection point [i.e. second port] to connected with unsecure service [i.e. second security level that is lower] of a server); and
upon determining that hat the network connection to the first port fails and the network connection to the second port is successful, using setting information for connection to the first network to attempt a network connection to the first port (Toubiana: pars 0030, 0035-0036, 0044, 0050, 0054, 0061; Fig 1, based on the required security level analysis, made by the analysis module, a session module SES switches the connection with the application server SA from the unsecure access network RAns to a secure access network RAs, according to predefined criteria and technical characteristics of the access network. Applying the analysis module, detecting that personal data is about to be transmitted via an unsecure network, prevent the connection setup [i.e. port fails for connection] and unsecure communication, and uses the secure communication process and configuration [i.e. first security level connection configuration]).
Toubiana does not explicitly teach attempting a network connection to each of the first port and second port in accordance with setting information for connection to the second network.
However, in an analogous art, Martini teaches making network connection to at least the first port in accordance with setting information for connection to the second network (Martini: pars 0004, 0021-0022, 0025-0028, teaches a network connection controlling device having a device management profile that comprise one or more settings that allow the device to connect to the networks and configures one or more settings of the device to allow the user of device to access the compliant network and the secure resources and non-compliant network to regular resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martini with the method/apparatus of Toubiana for the benefit of providing a user with a means for using a management profile with setting information of the various level connection and associated resources to manage the network connection and making any connection switching decision (Martini: pars 0004, 0021-0028). 
As to claim 7, Toubiana and Martini teaches the information processing apparatus according to claim l, 
Toubiana further teaches wherein upon determining that network connection to the second port using the second setting information fails, the controller is configured to issue a warning without performing a transmission to the first network in accordance with the first setting information (Toubiana: pars 0030, 0035-0036, 0044, 0050, 0054, 0061; Fig 1, applying the analysis module, detecting that personal data is about to be transmitted via an unsecure network, prevent the connection setup [i.e. port fails for connection] and unsecure communication, and uses the secure communication process and configuration [i.e. first security level connection configuration]. Analysis module sends an alert).
As to claim 8, Toubiana and Martini teaches the information processing apparatus according to claim l, 
Toubiana further teaches wherein upon determining that network connection to the first port using the second setting information is successful, the controller is configured to issue a warning without performing a transmission to the first network in accordance with the first setting information (Toubiana: pars 0030, 0035-0036, 0044, 0050, 0054, 0061; Fig 1, applying the analysis module, detecting that personal data is about to be transmitted via an unsecure network, prevent the connection setup [i.e. port fails for connection] and unsecure communication, and uses the secure communication process and configuration [i.e. first security level connection configuration]. Analysis module sends an alert).
As to claim 9, Toubiana and Martini teaches the information processing apparatus according to claim l, 
Toubiana and Martini further teaches wherein the first network comprises a first wired local area network, the second network comprises a second wired local area network, the first wired local area network and the second wired local area network are separated from each other physically or logically, the first port comprises a wired local area network port to which the first wired local area network is to be connected, and allows for connection of the second wired local area network in place of the first wired local area network, the second port comprises a wired local area network port to which the second wired local area network is to be connected, and allows for connection of the first wired local area network in place of the second wired local area network, the first setting information includes connection information on  connection to a first device that is to be connected to the first wired local area network, and the second setting information includes connection information on connection to a second device that is to be connected to the second wired local area network (Toubiana: pars 0026-0028, 0030, 0035-0036, 0044, 0050, 0054, 0061; Fig 1, first and second connections are separate. The network connections are based on various network protocols. Martini: 0026, 0080, taches of LAN).
As to claim 10, Toubiana and Martini teaches the information processing apparatus according to claim l, 
Toubiana further teaches wherein the second network comprises a network that is able to be connected to the Internet, and the first network and the second network are separated from each other physically or logically (Toubiana: pars 0030, 0035-0036, 0044, 0050, 0054, 0061; Fig 1, first and second connections are separate).
As to claim 11, Toubiana teaches an information processing apparatus (Toubiana: pars 0030, 0035-0036; Fig 1, a telecommunication terminal [i.e. processing apparatus] perform analysis and executes operations for controlling data transmission flow over a secure network connection and unsecure connection, and switch the transmission flow based on the security requirement) comprising:
a first port that is to be connected to a first network having a first security level (Toubiana: pars 0030, 0035-0036; Fig 1, a telecommunication terminal has a secure network connection RAs connection point [i.e. first port] to connected with secure service [i.e. first security level] of a server);
a second port that is to be connected to a second network having a second security level (Toubiana: pars 0030, 0035-0036; Fig 1, the telecommunication terminal has a unsecure network connection RAns connection point [i.e. second port] to connected with unsecure service [i.e. second security level] of a server); and
a controller configured to: (1) use the second setting information to attempt a network connection to each of the first and second ports, and (2) upon determining that the network connection to the first port fails and the network connection to the second port is successful, use the first setting information to attempt a network connection to the first port (Toubiana: pars 0030, 0035-0036, 0044, 0050, 0054, 0061; Fig 1, based on the required security level analysis, made by the analysis module, a session module SES switches the connection with the application server SA from the unsecure access network RAns to a secure access network RAs, according to predefined criteria and technical characteristics of the access network. Applying the analysis module, detecting that personal data is about to be transmitted via an unsecure network, prevent the connection setup [i.e. port fails for connection] and unsecure communication, and uses the secure communication process and configuration [i.e. first security level connection configuration]).
Toubiana does not explicitly teach a storage device that holds first setting information for connection to the first network and second setting information for connection to the second network.
However, in an analogous art, Martini teaches a storage device that holds first setting information for connection to the first network and second setting information for connection to the second network (Martini: pars 0004, 0021-0022, 0025-0028, teaches a network connection controlling device having a device management profile that comprise one or more settings that allow the device to connect to the networks and configures one or more settings of the device to allow the user of device to access the compliant network and the secure resources and non-compliant network to regular resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martini with the method/apparatus of Toubiana for the benefit of providing a user with a means for using a management profile with setting information of the various level connection and associated resources to manage the network connection and making any connection switching decision (Martini: pars 0004, 0021-0028). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439